DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1, 2, 5, 8-9, 12-13, 16, 20, 22, 24-25, 27-28, 30-32, 38 & 40) in the reply filed on 1/6/21 is acknowledged.

	Applicant claims a method for monitoring cell growth by loading cells in a microwells, culturing the cells so they grow and form “microcolonies” in each microwell, staining the cells with a membrane-permeable DNA-specific fluorescent dye and imaging the microcolonies to obtain a total fluorescent intensity per microcolony.

Claim 30 contains the trademark/trade names Hoechst, Vybrant and SYTO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe stains and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 22, 25, 27, 28 & 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0056701.
‘701 discloses a method for monitoring cell growth in vitro (a method of culturing human, adherent non-cancerous cells, [0015]; a further object is to provide an additive for a cell culture medium which allows cells to be directly observed during cell growth, 
	The reference anticipates the claim subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8-9, 12-13, 16, 20, 22, 24-25, 27-28, 30-32, 38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0056701 and US 8685638 and Gong et al (PLoS One).
‘701 discloses a method for monitoring cell growth in vitro (a method of culturing cells, Para. [0015]; a further object is to provide an additive for a cell culture medium which allows cells to be directly observed during cell growth, [0010]) comprising loading cells in a plurality of microwells and culturing the cells under conditions and for a time 
‘701 fails to explicitly disclose wherein the microwells are defined by a semi-solid matrix or solid matrix, however it would have been obvious to use a semi-solid matrix to define the microwells because '638 cultures cells atop combinatorial matrix mixtures (Abstract) and teaches the microwells are defined by a semi-solid matrix or solid matrix (Alternatively, the substrate 10 can be layered with a gel pad 20. Gel pad 20 may be fabricated by polymerization of the gel using a template surface plate 25 comprising protuberances 30 such that upon polymerization and removal of the surface plate 25 microwells 50 are formed in the gel pad 20; Figure 1; Col. 5, Lns. 34-39; The surface may be a modified surface including, for example, a surface that has been modified or coated with a gel pad 20. For example, in one aspect of the invention, a substrate 10 is coated with polyacrylamide gel such that the surface allows ECM materials to be stored locally in a hydrated microwell environment, yet resists adsorption of serum proteins; Figure 1; Col. 6. Lns. 25-31). Regarding claim 16,  Bhatia '638 also 
The use of agarose is not taught in ‘701 or ‘638 however it would have been obvious to use a low melting agarose because  Gong generates generation of multicellular tumor spheroids with microwell-based agarose scaffolds for drug testing (Title) and teaches exposing the cells to a candidate cytotoxic or growth inhibiting compound for a limited time (For 3-D cultures, cells were seeded at three different densities (2000, 4000, 8000 cells per micro-well) on the agarose scaffolds.... All samples were subsequently incubated in solutions of various concentrations of DOX; Pg. 5, Lns. 23-26), culturing the cells under conditions and for a time sufficient for cell growth and/or proliferation, thereby forming microcolonies in each microwell (The cells were cultured for 3 more days and then a viability assay was performed following the manufacturer's protocol; Pg. 5, Lns. 26-28; Afterward, multicellular aggregates formed solid spheroids with smooth and continuous surfaces (day 3-5); Pg. 8, Lns. 18-19), staining the microcolonies with a membrane-permeable DNA-specific fluorescent dye (To trace the proliferation of MCTS, the cell number of the spheroid was determined by quantitative 
	The references are silent on whether the cells are lysed before staining, incubating for 1-4 days, wherein 50-100 microcolonies are imaged using a epifluorescent microscope or wherein the cells are a cell line, however it would have been obvious to use any notoriously old and well known fluorescent imaging device, e.g. a epifluorescent microscope and use any cells that would be known to grow in the adaptable microwells of the prior art, e.g. cells from a cell line, or bacterial cells. 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
	It would also have been obvious to modify the amount of cells used and the time of the growth because  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 1, 2, 5, 8-9, 12-13, 16, 20, 22, 24-25, 27-28, 30-32, 38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0056701, US 8685638 and Gong et al (PLoS One), Tseng et al 2007/0128719.
‘701 discloses a method for monitoring cell growth in vitro (a method of culturing cells, Para. [0015]; a further object is to provide an additive for a cell culture medium which allows cells to be directly observed during cell growth, [0010]) comprising loading cells in a plurality of microwells and culturing the cells under conditions and for a time sufficient for cell growth and/or proliferation (Cells were seeded in Nunc F96 Microwell plates ( physically partitioned 96 well plates) and were incubated for 120 hours at 37° C./5% C02 and 95% humidity, [0055]), thereby forming a microcolony in each microwell (When adequately suspended in 3 dimensions, some cell types tend to aggregate into multi-cellular bodies (commonly referred to as spheroids),  [0004]. The cells are stained with a membrane-permeable DNA-specific fluorescent dye (Spheroids produced were then subsequently stained with Hoechst (blue fluorescent DNA dye), Para. [0058]), and imaging the microcolonies, thereby obtaining total fluorescent intensity per microcolony 
‘701 fails to explicitly disclose wherein the microwells are defined by a semi-solid matrix or solid matrix, however it would have been obvious to use a semi-solid matrix to define the microwells because '638 cultures cells atop combinatorial matrix mixtures (Abstract) and teaches the microwells are defined by a semi-solid matrix or solid matrix (Alternatively, the substrate 10 can be layered with a gel pad 20. Gel pad 20 may be fabricated by polymerization of the gel using a template surface plate 25 comprising protuberances 30 such that upon polymerization and removal of the surface plate 25 microwells 50 are formed in the gel pad 20; Figure 1; Col. 5, Lns. 34-39; The surface may be a modified surface including, for example, a surface that has been modified or coated with a gel pad 20. For example, in one aspect of the invention, a substrate 10 is coated with polyacrylamide gel such that the surface allows ECM materials to be stored locally in a hydrated microwell environment, yet resists adsorption of serum proteins; Figure 1; Col. 6. Lns. 25-31). Regarding claim 16,  Bhatia '638 also discloses a method for monitoring cytotoxic or growth inhibition effect of a compound on a population of cells comprising loading cells in a plurality of semi-solid microwells (The methods and systems of the disclosure may be used in vitro to screen a wide variety of compounds, such as cytotoxic compounds, growth/regulatory factors, pharmaceutical agents, and the like, to identify agents that modify cell (e.g., hepatocyte) function and/or cause cytotoxicity and death or modify proliferative activity or cell function; Col. 17, Lns. 29-34; The invention provides a cell culture substrate, comprising a plurality of 
The use of agarose is not taught in ‘701 or ‘638 however it would have been obvious to use a low melting agarose because  Gong generates generation of multicellular tumor spheroids with microwell-based agarose scaffolds for drug testing (Title) and teaches exposing the cells to a candidate cytotoxic or growth inhibiting compound for a limited time (For 3-D cultures, cells were seeded at three different densities (2000, 4000, 8000 cells per micro-well) on the agarose scaffolds.... All samples were subsequently incubated in solutions of various concentrations of DOX; Pg. 5, Lns. 23-26), culturing the cells under conditions and for a time sufficient for cell growth and/or proliferation, thereby forming microcolonies in each microwell (The cells were cultured for 3 more days and then a viability assay was performed following the manufacturer's protocol; Pg. 5, Lns. 26-28; Afterward, multicellular aggregates formed solid spheroids with smooth and continuous surfaces (day 3-5); Pg. 8, Lns. 18-19), staining the microcolonies with a membrane-permeable DNA-specific fluorescent dye (To trace the proliferation of MCTS, the cell number of the spheroid was determined by quantitative assessment of the amount of cellular DNA with Quant-iT PicoGreen dsDNA Reagent and Kits; Pg. 4, Lns. 14-16), imaging the microcolonies, thereby obtaining total fluorescent intensity per microcolony (After washing with PBS, spheroids were imaged by laser excitation of the sample; Pg. 5, Ln. 14), and measuring proliferation in the plurality of semi-solid microwells after exposure to the candidate cytotoxic or growth modifying (inhibiting or stimulating) compound (Quantitative data of cellular proliferation within spheroids were acquired by measuring the DNA content; Pg. 9, Lns. 
	The references are silent on whether the cells are lysed before staining, incubating for 1-4 days, wherein 50-100 microcolonies are imaged using a epifluorescent microscope or wherein the cells are a cell line, however it would have been obvious to use any notoriously old and well known fluorescent imaging device, e.g. a epifluorescent microscope and use any cells that would be known to grow in the adaptable microwells of the prior art, e.g. cells from a cell line, or bacterial cells. 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same 
	It would also have been obvious to modify the amount of cells used and the time of the growth because  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	The references don’t specifically teach using an epifluoresent microscope to image the dyed cells however it would have been obvious to do so because ‘719 
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Claims 1, 2, 5, 8-9, 12, 16, 20, 22, 24-25, 27-28, 30-32, 38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0056701, US 8685638, Gong et al (PLoS One) and Hellerstein 2003/0224420 & Takayama et al 8906685. 
‘701 discloses a method for monitoring cell growth in vitro (a method of culturing cells, Para. [0015]; a further object is to provide an additive for a cell culture medium which allows cells to be directly observed during cell growth, [0010]) comprising loading cells in a plurality of microwells and culturing the cells under conditions and for a time sufficient for cell growth and/or proliferation (Cells were seeded in Nunc F96 Microwell plates ( physically partitioned 96 well plates) and were incubated for 120 hours at 37° C./5% C02 and 95% humidity, [0055]), thereby forming a microcolony in each microwell (When adequately suspended in 3 dimensions, some cell types tend to aggregate into multi-cellular bodies (commonly referred to as spheroids),  [0004]. The cells are stained with a membrane-permeable DNA-specific fluorescent dye (Spheroids produced were then subsequently stained with Hoechst (blue fluorescent DNA dye), Para. [0058]), and imaging the microcolonies, thereby obtaining total fluorescent intensity per microcolony (Cells were then imaged at 4* magnification using an IN Cell Analyser High Content Analysis imaging system,0055]).


	The references are silent on whether the cells are lysed before staining, incubating for 1-4 days, wherein 50-100 microcolonies are imaged using a epifluorescent microscope or wherein the cells are a cell line, however it would have been obvious to use any notoriously old and well known fluorescent imaging device, e.g. a epifluorescent microscope and use any cells that would be known to grow in the adaptable microwells of the prior art, e.g. cells from a cell line, or bacterial cells or whether the cells had lysed or not, i.e. whether they are dead or alive. 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

The references don’t explicitly disclose wherein measuring proliferation comprises measuring proliferation fraction and wherein measuring proliferation comprises measuring total proliferation fraction fluorescence however it would have been obvious to do so because ‘420 teaches measuring proliferation comprises 
It would be further obvious to do so and to use fluorescence to measure whether the aggregates (microcolonies) were growing and to what extent because Takayama leaches measuring proliferation comprises analysis of microcolony size distribution (To investigate whether spheroids cultured in the 384 hanging drop array plates were growing properly, spheroid size was monitored every day. FIG. 2 c also shows the average A431 .H9 spheroid size over a 1 week penod. The plot clearty shows that A431 .H9 spheroids at vartous different sizes are still proliferating over the 7-day culture period; Col. 25, Lns. 33-39; Fig. 2).
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657